Title: From Thomas Jefferson to G. Boutelier, Père & Fils, 3 January 1788
From: Jefferson, Thomas
To: G. Boutelier, Père & Fils



Gentlemen
Paris Jan. 3. 1788.

I have received from Thomas Newell a letter stating a cont[rac]t he has at Nantes for the insurance of a ship and cargo wherein he was interested. He desires me to write on the subject, to you in whom I find he has a great, and I dare say a well-merited confidence. If you find I can be useful in the matter, without going out  of the line of propriety, I shall be glad to be informed of it from you. In the mean time I have charged Mr. Carnes, agent for the United States at Nantes, to have the honour of conferring with you on the subject, as it naturally falls within his province rather than mine to attend to the interests of individuals of the United States in his port, and to do from time to time what may be necessary for them. I will beg the favor of you therefore to confer with him whenever it may be material for the interests of Mr. Newell, and have the honour to be Gentlemen your most obedient & most humble servt.,

Th: Jefferson

